Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 17 November 2020, the following has occurred: Claims 1-5, 7-14, 16 and 19-20 have been amended; Claim 6 has been canceled.
Now claims 1-5 and 7-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a Raman analyzer in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The Raman analyzer is being read on from page 6, lines 25-30 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 14 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite system and method for monitoring medicine to be dispensed to a patient. The limitations of:
Claim 1
[…] detect a spectrum of a medicine in a medicine container; […] detect a weight of the medicine in the medicine container; and […]; compare the detected spectrum of the medicine with a spectrum of a plurality of medicines stored […] in advance to determine a detected type of the medicine; determine a detected amount of the medicine by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored […] in advance; obtain a preset type and amount of the medicine; and judge whether the detected type and amount of the medicine coincide with the preset type and amount of the medicine, […], and wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole.
Claim 14
detecting, […], a spectrum of a medicine placed in a medicine container; detecting, […], a weight of the medicine placed in the medicine container; comparing the detected spectrum of the medicine placed in the medicine container with a spectrum of a plurality of medicines stored […] in advance to determine a detected type of the medicine; determining a detected amount of the medicine placed in the medicine container by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored […] in advance; judging whether the determined type and amount of the medicine placed in the medicine container coincide with a preset type and amount of the medicine; and [… output …] in response to judging that the determined type and amount of the medicine placed in the medicine container do not coincide with the preset type and amount of the medicine, […], and wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole.
Claim 16
detecting, […], a spectrum of a medicine taken out from a medicine container; detecting, […], a weight of the medicine taken out from the medicine container; comparing the detected spectrum of the medicine taken out from the medicine container with a spectrum of a plurality of medicines stored […] in advance to determine a detected type of the medicine; determining a detected amount of the medicine taken out from the medicine container by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored […] in advance; judging whether the determined type and amount of the medicine taken out from the medicine container coincide with a preset type and amount of the medicine; and [… output …] in response to judging that the determined type and amount of the medicine taken out from the medicine container do not coincide with the preset type and amount of the medicine, […], and wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole.
, as drafted, is a system, which under its broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a processor and memory, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for a processor and memory, the claim encompasses determining a type and amount of a medication and judging the determined amount against preset values to provide an output to a practitioner who is providing a medication to a patient (see Applicant’s specification page 1, lines 11-25, describing this as human activity). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim recites the additional elements of a Raman analyzer, a weight meter, “wherein the medicine container comprises at least one subunit for holding the medicine, wherein a through hole through which laser light passes is provided at a bottom of each subunit”, “outputting a first prompt”. The Raman analyzer is recited at a high-level of generality (i.e., a spectrometer performing Raman spectroscopy; see Applicant’ specification Figure 2, page 6, lines 25-30) such that it amounts to generally linking the abstract idea to a particular technological environment. The weight meter is recited at a high-level of generality (i.e., a scale to measure weight; see Applicant’ specification Figure 2, page 6, lines 25-30) such that it amounts to generally linking the abstract idea to a particular technological environment. The “wherein the medicine container comprises at least one subunit for holding the medicine, wherein a through hole through which laser light passes is provided at a bottom of each subunit” is recited at a high-level of generality (i.e., a container holding medicine with a compartment for holding and a hole for viewing into the container) and amounts to merely a container to gold medicine for performance of the abstract idea, which is a form of extra-solution activity. The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a processor and memory, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a Raman analyzer, a weight meter, and “outputting a first prompt” were considered extra-solution activity and/or generally linking the abstract idea to a particular technological environment. The Raman analyzer and weight meter have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Lee (2017/0255760): paragraphs [0007], [0062]; Berg (2017/0132867): paragraphs [0094], [0110], [0165]; Popovich (2006/0124656): paragraphs [0026]-[0027], [0044]; use of a spectrometer performing Raman spectroscopy and a scale to measure weight is well-understood, routine, and conventional elements/functions. The “outputting a first prompt” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Lee (2017/0255760): paragraphs [0023], [0057], [0073]; Berg (2017/0132867): paragraph [0053], [0058], [0109]; presenting a prompt on 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “wherein the medicine container comprises at least one subunit for holding the medicine, wherein a through hole through which laser light passes is provided at a bottom of each subunit”, was considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to amount to generally linking the use of the judicial exception to a particular technological environment or field of use. MPEP 2106.05(I)(A); MPEP 2106.05(h) indicates that generally linking an abstract idea to a particular technological environment or field of use cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Claims 2-5, 7-13, 15 and 17-20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2-3 and 7-9 further define the performance of the abstract idea, however the claims do not recite any additional elements, and therefore do not recite a practical application and/or significantly more.
Claims 4-5 and 19
Claims 10-11, 15 and 17-18 further define the outputting of a prompt, however the “outputting a first prompt” was already considered generally linking to a particular technological environment and well-understood, routine and conventional as evidenced above. Therefore the claims are not sufficient to provide a practical application and/or significantly more.
Claims 12-13 and 20, recite the additional elements of an electronic device, however these hardware components are recited at a high-level of generality (i.e., generic hardware components; see Applicant’s specification: Figure 2, page 12, lines 4-10), such that it amounts no more than mere instructions to apply the exception using generic hardware components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims recite the additional elements of “transmit…”, however the transmission of data is recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic device, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).


Claim Rejections - 35 USC § 103
.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2017/0255760 (hereafter “Lee”), in view of U.S. Patent App. No. 2017/0132867 (hereafter “Berg”), in view of U.S. Patent App. No. 2011/0146835 (hereafter “Terzini”), in view of U.S. Patent App. No. 2001/0035957 (hereafter “Clermount”).

Regarding (Currently Amended) claim 1, Lee teaches a medicine monitoring device (Lee: paragraph [0008], “a system for automatic verification of medicine type and/or concentration by automatic drug dispensing systems contemporaneous with the compounding and dispensing of the medicine from the system”. Also see, paragraph [0066]), comprising:
	--a Raman analyzer configured to detect a spectrum of a medicine in a medicine container (Lee: paragraph [0011], “obtain from the sensor a measured drug signature of the selected drug in the drug container”, paragraph [0019], “The measured drug signature may be a function of the chemical formulation of the drug”, paragraph [0025], “The sensor may be a spectrometer. The spectrometer may be selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers”, paragraph [0064], “the signature may be a multipoint spectrum”. Also see, paragraphs [0021], [0062]-[0066], [0069]);
--a weight meter configured to detect a weight of the medicine in the medicine container (Lee: paragraph [0023], “A scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components”. Also see, paragraphs [0021], [0062]-[0066], [0069], [0082]); and
an electronic computer executing a stored program”, paragraph [0066], “medicine verification appliance 15 may include a processor 68 holding a stored program 28 and data files 31 to implement the verification process”. Also see, paragraph [0055]) and configured to:
--compare the detected spectrum of the medicine with a spectrum of a plurality of medicines stored in a memory in advance to determine a detected type of the medicine (Lee: Figure 5, element 74, Figure 10, element 120, paragraphs [0071]-[0072], ““information from process block 70 and 72 may then be reviewed at process block 74 against the data obtained from the medical record database 22 and drug database 23… indicating generally the type and formulation of a medicine to be delivered to the particular patient… indicate a range within the signature space 77 in which data point 76 must lie in order to verify that the medicine to be delivered to the patient is the same as that indicated in the medical record databases 22 and drug database 23”, paragraph [0080], “compare the measured drug signature to a correct drug signature obtained from the database”. Also see, paragraphs [0033], [0049]-[0051], [0089]);
--determine a detected amount of the medicine by using the detected weight of the medicine and a […] weight of a plurality of medicines stored in the memory in advance (Lee: Lee: Figure 5, element 74, Figure 10, element 120, paragraphs [0022]-[0023], “the measured signature and correct signature include weight components”, paragraphs [0070]-[0072], “the signature ("measured drug signature") will provide a data point 76 generally within an N-dimensional signature space 77 which may include dimensions of weight, Raman spectral peaks and the like”, paragraph [0074], “detect dilutions and the like as well as total drug amount”, paragraph [0080], “compare the measured drug signature to a correct drug signature obtained from the database”. Also see, paragraphs [0033], [0049]-[0051], [0064], [0089]);
--obtain a preset type and amount of the medicine (Lee: paragraph [0011], “determine a correct drug signature associated with the drug”, paragraph [0023], “correct signature include weight components”, paragraphs [0029]-[0030], “communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug may be provided where the correct drug signature is determined from the remote electronic medical record system”. Also see, paragraphs [0021], [0046]-[0049]); and
--judge whether the detected type and amount of the medicine coincide with the preset type and amount of the medicine (Lee: paragraph [0011], “compare the correct drug signature with the measured drug signature”, paragraph [0022], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)”, paragraph [0024], “detects errors in drug amount”. Also see, paragraphs [0080], [0089]-[0090]),
--wherein the medicine container […] which laser light passes is provided […] (Lee: Figures 2-3, 7-9, element 37, paragraph [0069], “medicine in the container 37a… transmit a laser through the container walls of container 37a to measure the medicine properties including typing concentration”), and […].
Lee may not explicitly teach (underlined below for clarity):
--determine a detected amount of the medicine by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored in the memory in advance;
tablet weight of a plurality of medicines stored in the memory in advance (Berg: paragraph [0098], “physical attributes of the medicament, preferably a pill, tablet, or capsule”, paragraphs [0113]-[0114], “detected by sensing the weight of a container both before and after retrieval of a medicament, where a difference in weight is calculated and compared to a known medicament weight for the medicament in the container”. Also see, paragraph [0163]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using tablet weights as taught by Berg within the spectrometer analysis and weight analysis as taught by Lee with the motivation of “improves the ease of loading, reloading and refilling the containers with items such as pills” (Berg: paragraph [0006]).
Lee and Berg may not explicitly teach (underlined below for clarity):
--wherein the medicine container comprises at least one subunit for holding the medicine,
--wherein a through hole through which laser light passes is provided […], 
Terzini teaches wherein the medicine container comprises at least one subunit for holding the medicine (Terzini: Figure 3, paragraphs [0036]-[0037], “container 10 comprises a bottle having a regular, generally cylindrical cross section composed of walls 11 surrounding and concentric about longitudinal axis A and defining interior 12 into which a plurality of pharmaceuticals P (see FIG. 8) are”),
--wherein a through hole through which laser light passes is provided […] (Terzini: Figures 10-14, and paragraphs [0050]-[0052], “laser machine 440 peers into the top of container 10 through transparent window 54 in cap 50 and focuses on pharmaceutical P using 
One of ordinary skill in the art before the effective filing date would have found it obvious to use a hole through which a laser passes into a container with a subunit for holding medicine as taught by Terzini within the detecting the type and weight of the medicine in the container prior to dispensing the medicine as taught by Lee and Berg with the motivation of “reducing rates of medication errors” (Terzini: paragraphs [0004]-[0006]).
Lee, Berg and Terzini may not explicitly teach (underlined below for clarity):
--wherein a through hole through which laser light passes is provided at a bottom of each subunit, and
--wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole.
Clermount teaches wherein a through hole through which laser light passes is provided at a bottom of each subunit (Clermount: Figures 2, 12-15, paragraph [0012], “beam may be directed through the inlet of an integrating sphere and thence to the outlet of the integrating sphere through a window to impinge upon a solid sample, such as a pharmaceutical pill,”, paragraph [0047], “After exiting through the outlet opening 52, the beam 51 passes on the main beam path into a sample compartment enclosure 60”, paragraphs [0060]-[0062], “a central opening 188 which is positioned to fit over the outlet opening 93 so that the illuminating light can pass up through the outlet opening 93… As also illustrated in FIG. 14, a thin transparent window 191 extends over the flip panel 76 to support a tablet on its surface”. 
--wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole (Clermount: Figures 2, 12-15, paragraphs [0060]-[0062], “a central opening 188 which is positioned to fit over the outlet opening 93 so that the illuminating light can pass up through the outlet opening 93… The opening 188 in the shield 96 is sized and shaped to engage with the periphery of a tablet of a particular size and shape… the opening 188 may have a circular shape which is shaped to match the outer side periphery of a round tablet 190… The shape and size of the opening 188 is adapted to closely match the outer periphery of the tablet 190… As also illustrated in FIG. 14, a thin transparent window 191 extends over the flip panel 76 to support a tablet on its surface”. The Examiner notes that “ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole” is an intended use of the size of the hole that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a hole at the bottom of the medicine subunit and the shape of the hole is set according to a shape of the medicine as taught by Clermount within the detecting the type and weight of the medicine in the container prior to dispensing the medicine as taught by Lee, Berg 

Regarding (Currently Amended) claim 2, Lee, Berg, Terzini and Clermount teaches the limitations of claim 1, and further teaches wherein the Raman analyzer is configured to detect the spectrum of the medicine placed in the medicine container; and the weight meter is configured to detect the weight of the medicine placed in the medicine container (Lee: paragraph [0011], “obtain from the sensor a measured drug signature of the selected drug in the drug container… determine a correct drug signature associated with the drug”, paragraph [0023], “correct signature include weight components”, paragraph [0064], “the signature may be a multipoint spectrum”, paragraph [0082], “a scale 66 to provide a net weight of the container 37 (using known container weight)”. Also see, paragraphs [0021], [0023], [0046]-[0049], [0064]. The Examiner notes this is measuring of the spectrum and weight in the container).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 3, Lee, Berg, Terzini and Clermount teaches the limitations of claim 1, and further teaches wherein the Raman analyzer is configured to detect the spectrum of the medicine taken out from the medicine container; and the weight meter is configured to detect the weight of the medicine taken out from the medicine container (Lee: paragraphs [0011], [0023], [0082]; Berg: paragraphs [0018]-[0020], “a system that includes a dispensing apparatus having a number of storage containers, each of which may contain a different object… a delivery tray or cup for receiving and then dispensing the various objects such as solid medicaments… reliably dispenses the correct dosage level by avoiding an errant pill or the like from passing into the delivery tray or cup. Moreover the dispensing information is recorded or logged and stored… the use of image-based singulation further provides for the reliable identification of the medication to ensure that the proper medication was retrieved and loaded into the pre-dispense storage compartment and subsequently dispensed to a patient… the term, "identification", unless otherwise apparent from the context, should be broadly read to include not only visual identification, but may include additional characteristics such as weight, spectroscopy”. Also see, paragraphs [0027], [0113]-[0114]. The Examiner notes this detection of the medicine being dispensed (i.e., taken out of the container and placed on a delivery tray)).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 4, Lee, Berg, Terzini and Clermount teaches the limitations of claim 2, and further teaches the Raman analyzer comprises a laser device and a laser detecting device, wherein laser light emitted by the laser device is capable of being irradiated onto a surface of the medicine, and the laser detecting device is capable of receiving reflected laser light and obtaining the spectrum of the medicine (Lee: paragraph [0025], “The sensor may be a spectrometer. The spectrometer may be selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers”, paragraph [0062], “evaluate the medicine type and composition of the medicine. In one embodiment, the medicine signature detector 60 may be a compact Raman Spectrometer relying on Raman scattering of a laser projected through the N line 54 to a corresponding sensor”, paragraph [0064], “the medicine signature detector 60 may provide quantitative outputs that permit the development of a multivariable signature related to the medicine type and compounding (concentration, etc.) the signature may be a multipoint spectrum together with a weight value”. Also see, paragraphs [0065], [0069]-[0070], [0082]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Lee, Berg, Terzini and Clermount teaches the limitations of claim 4, and further teaches wherein each subunit is correspondingly provided with the laser device and the laser detecting device, the laser device configured to emit the laser light to be irradiated onto the surface of the medicine in the subunit through the through hole, and the laser detecting device capable of receiving the laser light reflected back through the through hole and obtaining the spectrum of the medicine in the subunit (Lee: paragraph [0026], “chemical analysis of a contain drug amenable to non-contact measurements, for example through a drug container”, paragraph [0064], “the medicine signature detector 60 may provide quantitative outputs that permit the development of a multivariable signature related to the medicine type and compounding (concentration, etc.) derived directly from the medicine… the signature may be a multipoint spectrum together with a weight value”, paragraphs [0069]-[0070], “parameters of the contained medicine in the container 37a may then be measured to develop a medicine signature… transmit a laser through the container walls of container 37a to measure the medicine properties including typing concentration. The container 37 may be received on a scale 66 providing a weight to a processor 68 such as may form another component of a signature of the medicine within the container 37... the signature ("measured drug signature") will provide a data point 76 generally within an N-dimensional signature space 77 which may include dimensions of weight, Raman spectral peaks and the like”; Terzini: Figures 10-14, and paragraphs [0050]-[0052], “laser machine 440 peers into the top of container 10 through transparent window 54 in cap 50 and focuses on pharmaceutical P using autofocus device 430… system 1000 employs Ramon spectroscopy techniques to confirm that the content of container 10 is what is expected to be there”; Clermount: paragraphs [0060]-[0062]); and
--each subunit is correspondingly provided with the weight meter configured to detect the weight of the medicine in the subunit (Lee: paragraph [0023], “A scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components”, paragraph [0082], “a scale 66 to provide a net weight of the container 37 (using known container weight)”; Terzini: Figure 3, paragraphs [0036]-[0037], “container 10 comprises a bottle having a regular, generally cylindrical cross section composed of walls 11 surrounding and concentric about longitudinal axis A and defining interior 12 into which a plurality of pharmaceuticals P (see FIG. 8) are”. The Examiner notes using the scale to measure the scale and tare the container weight, in combination with the subunit of Terzini).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 7, Lee, Berg, Terzini and Clermount teaches the limitations of claim 5, and further teaches wherein the processor is further configured to: determine a type of the medicine in the subunit based on matching between a detected spectrum of the medicine in each subunit and a spectrum of the medicine stored in advance: and calculate an amount of the medicine in the subunit using the detected weight of the medicine in the subunit and the tablet weight of the determined type of the medicine, thereby determining the type and the amount of the medicine placed in the medicine container (Lee: paragraph [0011], “compare the correct drug signature with the measured drug signature”, paragraph [0022], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)”, paragraph [0024], “detects errors in drug amount”, paragraph [0064], “the signature may be a multipoint spectrum together with a weight value”. Also see, paragraphs [0080], [0088]-[0090]; Berg: paragraph [0098], [0113]-[0114], [0163]; Terzini: paragraph paragraphs [0050]-[0052]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 8, Lee, Berg, Terzini and Clermount teaches the limitations of claim 5, and further teaches wherein in a case where the Raman analyzer is configured to detect the spectrum of the medicine taken out from the medicine container and the weight meter is configured to detect the weight of the medicine taken out form the medicine container, the processor is further configured to: determine a type of the medicine in the subunit based on matching between a spectrum of the medicine in each subunit which is detected before a take-out operation of a user and a spectrum of the medicine stored in advance, calculate an amount of the determined type of the medicine which has been taken out from the medicine container according to a weight of the determined type of the medicine in the subunit which is detected before the take-out operation of the user (Lee: paragraphs [0011],  [0022]-[0023], [0064], [0088]-[0090]; Berg: paragraphs [0018]-[0020], “a system that includes a dispensing apparatus having a number of storage containers, each of which may contain a different object… a delivery tray or cup for receiving and then dispensing the various objects such as solid medicaments… reliably dispenses the correct dosage level by avoiding an errant pill or the like from passing into the delivery tray or cup. Moreover the dispensing information is recorded or logged and stored… the use of image-based singulation further provides for the reliable identification of the medication to ensure that the proper medication was retrieved and loaded into the pre-dispense storage compartment and subsequently dispensed to a patient… the term, "identification", unless otherwise apparent from the context, should be broadly read to include not only visual identification, but may include additional characteristics such as weight, spectroscopy”. Also see, paragraphs [0027], [0113]-[0114]. The Examiner notes this detection of the medicine being dispensed (i.e., taken out of the container and placed on a delivery tray)); and
--a weight of the determined type of the medicine in the subunit which is detected after the take-out operation of the user and a tablet weight of the determined type of the medicine, thereby determining the type and the amount of the medicine taken out from the medicine container (Berg: paragraph [0094], “weight change in the container upon picking an object, or single object weight sensed by the probe); estimate the inventory on-hand based upon a weight of objects in a container”, paragraphs [0113]-[0114], “Singulation may, in accordance with yet a further embodiment, be detected by sensing the weight of a container both before and after retrieval of a medicament, where a difference in weight is calculated and compared to a known medicament weight for the medicament in the container, and singulation is confirmed when the weight is within the range of a single medicament”. Also see, paragraph [0138], [0163]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 10, Lee, Berg, Terzini and Clermount teaches the limitations of claim 1, and further teaches wherein the processor is configured to output a prompting signal in response to judging that the detected type and amount of the medicine do not provide an output indicating if the correct drug signature differs from the measured drug signature by a predetermined amount”, paragraphs [0022]-[0024], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)”. Also see, paragraph [0073]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 11, Lee, Berg, Terzini and Clermount teaches the limitations of claim 10, and further teaches wherein the processor is further configured to present a prompt to a user based on the prompting signal (Lee: Figures 5, 10, paragraph [0057], “The processor 24 may also communicate with… an output screen (such as an LCD alphanumeric display) for facilitating the data entry and review and for providing output to medical personnel 38”, paragraph [0073], “if the data point 76 does not lie within the indicated range of a given signature profile 78, an alarm sequence of process block 82 may be entered. This alarm sequence may, for example, provide real time messages to appropriate individuals wirelessly to alert them of an error and/or may provide an alert to the healthcare practitioner 38 attending the patient… to provide an alerting tone or message”. Also see, paragraphs [0011], [0022]-[0024], [0093]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 12, Lee, Berg, Terzini and Clermount teaches the limitations of claim 10, and further teaches wherein the processor is further configured to: transmit the prompting signal to an electronic device in communication with the medicine A network circuit for communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug may be provided… The output may be provided through the communication circuit to the remote electronic medical record system for recordation in the electronic medical record system”, paragraph [0060], “The processor 24 may also communicate with a wireless transceiver 45”. Also see, paragraphs [0011], [0022]-[0024]).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 13, Lee, Berg, Terzini and Clermount teaches the limitations of claim 12, and further teaches a medicine monitoring system, comprising: the medicine monitoring device according to claim 12 (Lee: Figure 1, paragraph [0008], “a system for automatic verification of medicine type and/or concentration by automatic drug dispensing systems contemporaneous with the compounding and dispensing of the medicine from the system”, paragraphs [0029]-[0031], “A network circuit for communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug may be provided… The output may be provided through the communication circuit to the remote electronic medical record system for recordation in the electronic medical record system”, paragraph [0060], “The processor 24 may also communicate with a wireless transceiver 45”. Also see, paragraphs [0011], [0022]-[0024], [0066]), and
The output may be provided through the communication circuit to the remote electronic medical record system for recordation in the electronic medical record system”. Also see, paragraph [0073]. The Examiner notes as shown in Figure 1, the EMR system is connected to a computer (Figure 1, element 20) both of which read on an electronic device). 
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 14, Lee teaches a medicine monitoring method (Lee: paragraph [0033], “a method of automatic drug dispensing… providing an output indicating if the correct drag signature differs from the measured drug signature by a predetermined amount”. Also see, paragraph [0008], [0066]), comprising steps of:
--detecting, by a Raman analyzer, a spectrum of a medicine placed in a medicine container (Lee: paragraph [0011], “obtain from the sensor a measured drug signature of the selected drug in the drug container”, paragraph [0019], “The measured drug signature may be a function of the chemical formulation of the drug”, paragraph [0025], “The sensor may be a spectrometer. The spectrometer may be selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers”, paragraph [0064], “the signature may be a multipoint spectrum”. Also see, paragraphs [0021], [0062]-[0066], [0069]);
--detecting, by a weight meter, a weight of the medicine placed in the medicine container (Lee: paragraph [0023], “A scale for measuring a weight of the drug and wherein the 
--comparing the detected spectrum of the medicine placed in the medicine container with a spectrum of a plurality of medicines stored in a memory in advance to determine a detected type of the medicine (Lee: Figure 5, element 74, Figure 10, element 120, paragraphs [0071]-[0072], ““information from process block 70 and 72 may then be reviewed at process block 74 against the data obtained from the medical record database 22 and drug database 23… indicating generally the type and formulation of a medicine to be delivered to the particular patient… indicate a range within the signature space 77 in which data point 76 must lie in order to verify that the medicine to be delivered to the patient is the same as that indicated in the medical record databases 22 and drug database 23”, paragraph [0080], “compare the measured drug signature to a correct drug signature obtained from the database”. Also see, paragraphs [0033], [0049]-[0051], [0089]);
--determining a detected amount of the medicine placed in the medicine container by using the detected weight of the medicine and a […] weight of a plurality of medicines stored in the memory in advance (Lee: Lee: Figure 5, element 74, Figure 10, element 120, paragraphs [0022]-[0023], “the measured signature and correct signature include weight components”, paragraphs [0070]-[0072], “the signature ("measured drug signature") will provide a data point 76 generally within an N-dimensional signature space 77 which may include dimensions of weight, Raman spectral peaks and the like”, paragraph [0074], “detect dilutions and the like as well as total drug amount”, paragraph [0080], “compare the measured drug signature to a correct drug signature obtained from the database”. Also see, paragraphs [0033], [0049]-[0051], [0064], [0089]);
determine a correct drug signature associated with the drug and to compare the correct drug signature with the measured drug signature”, paragraphs [0022]-[0024], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight) provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)… correct signature include weight components… detects errors in drug amount”, paragraphs [0029]-[0030], “communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug may be provided where the correct drug signature is determined from the remote electronic medical record system”. Also see, paragraphs [0021], [0046]-[0049], [0080], [0089]-[0090]); and
--outputting a first prompt in response to judging that the determined type and amount of the medicine placed in the medicine container do not coincide with the preset type and amount of the medicine (Lee: Figures 5, 10, paragraph [0011], “provide an output indicating if the correct drug signature differs from the measured drug signature by a predetermined amount”, paragraphs [0022]-[0024], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)”. Also see, paragraph [0073]),
--wherein the medicine container […] which laser light passes is provided […] (Lee: Figures 2-3, 7-9, element 37, paragraph [0069], “medicine in the container 37a… transmit a laser through the container walls of container 37a to measure the medicine properties including typing concentration”).
Lee may not explicitly teach (underlined below for clarity):
--determining a detected amount of the medicine placed in the medicine container by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored in the memory in advance;
Berg teaches determining a detected amount of the medicine placed in the medicine container by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored in the memory in advance (Berg: paragraph [0098], “physical attributes of the medicament, preferably a pill, tablet, or capsule”, paragraphs [0113]-[0114], “detected by sensing the weight of a container both before and after retrieval of a medicament, where a difference in weight is calculated and compared to a known medicament weight for the medicament in the container”. Also see, paragraph [0163]);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using tablet weights as taught by Berg within the spectrometer analysis and weight analysis as taught by Lee with the motivation of “improves the ease of loading, reloading and refilling the containers with items such as pills” (Berg: paragraph [0006]).
Lee and Berg may not explicitly teach (underlined below for clarity):
--wherein the medicine container comprises at least one subunit for holding the medicine,
--wherein a through hole through which laser light passes is provided […], 
Terzini teaches wherein the medicine container comprises at least one subunit for holding the medicine (Terzini: Figure 3, paragraphs [0036]-[0037], “container 10 comprises a bottle having a regular, generally cylindrical cross section composed of walls 11 surrounding and defining interior 12 into which a plurality of pharmaceuticals P (see FIG. 8) are”),
--wherein a through hole through which laser light passes is provided […] (Terzini: Figures 10-14, and paragraphs [0050]-[0052], “laser machine 440 peers into the top of container 10 through transparent window 54 in cap 50 and focuses on pharmaceutical P using autofocus device 430… system 1000 employs Ramon spectroscopy techniques to confirm that the content of container 10 is what is expected to be there”. Also see, paragraph [0035]),
One of ordinary skill in the art before the effective filing date would have found it obvious to use a hole through which a laser passes into a container with a subunit for holding medicine as taught by Terzini within the detecting the type and weight of the medicine in the container prior to dispensing the medicine as taught by Lee and Berg with the motivation of “reducing rates of medication errors” (Terzini: paragraphs [0004]-[0006]).
Lee, Berg and Terzini may not explicitly teach (underlined below for clarity):
--wherein a through hole through which laser light passes is provided at a bottom of each subunit, and
--wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole.
Clermount teaches wherein a through hole through which laser light passes is provided at a bottom of each subunit (Clermount: Figures 2, 12-15, paragraph [0012], “beam may be directed through the inlet of an integrating sphere and thence to the outlet of the integrating sphere through a window to impinge upon a solid sample, such as a pharmaceutical pill,”, paragraph [0047], “After exiting through the outlet opening 52, the beam 51 passes on the main beam path into a sample compartment enclosure 60”, paragraphs [0060]-[0062], “a central opening 188 which is positioned to fit over the outlet opening 93 so that the illuminating light can pass up through the outlet opening 93… As also illustrated in FIG. 14, a thin transparent window 191 extends over the flip panel 76 to support a tablet on its surface”. The Examiner notes the window/outlet is positioned below medication at the bottom of the subunit containing the medication), and
--wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole (Clermount: Figures 2, 12-15, paragraphs [0060]-[0062], “a central opening 188 which is positioned to fit over the outlet opening 93 so that the illuminating light can pass up through the outlet opening 93… The opening 188 in the shield 96 is sized and shaped to engage with the periphery of a tablet of a particular size and shape… the opening 188 may have a circular shape which is shaped to match the outer side periphery of a round tablet 190… The shape and size of the opening 188 is adapted to closely match the outer periphery of the tablet 190… As also illustrated in FIG. 14, a thin transparent window 191 extends over the flip panel 76 to support a tablet on its surface”. The Examiner notes that “ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole” is an intended use of the size of the hole that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole).


Regarding (Previously presented) claim 15, Lee, Berg, Terzini and Clermount teaches the limitations of claim 14, and further teaches further comprising: outputting a second prompt in response to determining that more than two types of medicines are contained in each of at least one subunit of the medicine container (Lee: paragraphs [0073]-[0074], “if the data point 76 does not lie within the indicated range of a given signature profile 78, an alarm sequence of process block 82 may be entered. This alarm sequence may, for example, provide real time messages to appropriate individuals wirelessly to alert them of an error and/or may provide an alert to the healthcare practitioner 38 attending the patient… to provide an alerting tone or message… a comprehensive or unique signature for each given medicine and formulation… distinguish among medicines and variations and formulations likely to be confused or to result from tampering. The evaluation of different drugs may also make use of different dimensions of the signature space 77 based on their distinguishing capabilities of those dimensions. It is desirable that the signature space 77 include dimensions that are sensitive not only to medicine type but also medicine concentration so as to be able to detect dilutions and the like as well as total drug amount to detect diversions”; Berg: paragraphs [0058], [0113]. The Examiner interprets the alerts are provided for each judgement made by the 
The motivation to combine is the same as in claim 14, incorporated herein.

Regarding (Currently Amended) claim 16, Lee teaches a medicine monitoring method (Lee: paragraph [0033], “a method of automatic drug dispensing… providing an output indicating if the correct drag signature differs from the measured drug signature by a predetermined amount”. Also see, paragraph [0008], [0066]), comprising: 
--detecting, by a Raman analyzer, a spectrum of a medicine [… dispensed …] from a medicine container (Lee: paragraph [0011], “obtain from the sensor a measured drug signature of the selected drug in the drug container”, paragraph [0019], “The measured drug signature may be a function of the chemical formulation of the drug”, paragraph [0025], “The sensor may be a spectrometer. The spectrometer may be selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers”, paragraph [0064], “the signature may be a multipoint spectrum”. Also see, paragraphs [0021], [0062]-[0066], [0069]);
--detecting, by a weight meter, a weight of the medicine [… dispensed …] from the medicine container (Lee: paragraph [0023], “A scale for measuring a weight of the drug and wherein the measured signature and correct signature include weight components”. Also see, paragraphs [0021], [0062]-[0066], [0069], [0082]);
--comparing the detected spectrum of the medicine [… dispensed …] from the medicine container with a spectrum of a plurality of medicines stored in a memory in advance to determine a detected type of the medicine (Lee: Figure 5, element 74, Figure 10, element 120, paragraphs information from process block 70 and 72 may then be reviewed at process block 74 against the data obtained from the medical record database 22 and drug database 23… indicating generally the type and formulation of a medicine to be delivered to the particular patient… indicate a range within the signature space 77 in which data point 76 must lie in order to verify that the medicine to be delivered to the patient is the same as that indicated in the medical record databases 22 and drug database 23”, paragraph [0080], “compare the measured drug signature to a correct drug signature obtained from the database”. Also see, paragraphs [0033], [0049]-[0051], [0089]);
--determining a detected amount of the medicine [… dispensed …] from the medicine container by using the detected weight of the medicine and a […] weight of a plurality of medicines stored in the memory in advance (Lee: Lee: Figure 5, element 74, Figure 10, element 120, paragraphs [0022]-[0023], “the measured signature and correct signature include weight components”, paragraphs [0070]-[0072], “the signature ("measured drug signature") will provide a data point 76 generally within an N-dimensional signature space 77 which may include dimensions of weight, Raman spectral peaks and the like”, paragraph [0074], “detect dilutions and the like as well as total drug amount”, paragraph [0080], “compare the measured drug signature to a correct drug signature obtained from the database”. Also see, paragraphs [0033], [0049]-[0051], [0064], [0089]);
--judging whether the determined type and amount of the medicine taken out from the medicine container coincide with a preset type and amount of the medicine (Lee: paragraph [0011], “compare the correct drug signature with the measured drug signature”, paragraph [0022], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)”, paragraph [0024], “detects errors in drug amount”. Also see, paragraphs [0080], [0089]-[0090]); and
--outputting a first prompt in response to judging that the determined type and amount of the medicine taken out from the medicine container do not coincide with the preset type and amount of the medicine (Lee: Figures 5, 10, paragraph [0011], “provide an output indicating if the correct drug signature differs from the measured drug signature by a predetermined amount”, paragraphs [0022]-[0024], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)”. Also see, paragraph [0073]),
--wherein the medicine container […] which laser light passes is provided […] (Lee: Figures 2-3, 7-9, element 37, paragraph [0069], “medicine in the container 37a… transmit a laser through the container walls of container 37a to measure the medicine properties including typing concentration”). 
Lee may not explicitly teach (underlined below for clarity):
--detecting, by a Raman analyzer, a spectrum of a medicine taken out from a medicine container; detecting, by a weight meter, a weight of the medicine taken out from the medicine container; comparing the detected spectrum of the medicine taken out from the medicine container with a spectrum of a plurality of medicines stored in a memory in advance to determine a detected type of the medicine; determining a detected amount of the medicine taken out from the medicine container by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored in the memory in advance;
Berg teaches detecting, by a Raman analyzer, a spectrum of a medicine taken out from a medicine container; detecting, by a weight meter, a weight of the medicine taken out from the taken out from the medicine container with a spectrum of a plurality of medicines stored in a memory in advance to determine a detected type of the medicine; determining a detected amount of the medicine taken out from the medicine container by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored in the memory in advance (Berg: paragraphs [0018]-[0020], “a system that includes a dispensing apparatus having a number of storage containers, each of which may contain a different object… a delivery tray or cup for receiving and then dispensing the various objects such as solid medicaments… reliably dispenses the correct dosage level by avoiding an errant pill or the like from passing into the delivery tray or cup. Moreover the dispensing information is recorded or logged and stored… the use of image-based singulation further provides for the reliable identification of the medication to ensure that the proper medication was retrieved and loaded into the pre-dispense storage compartment and subsequently dispensed to a patient… the term, "identification", unless otherwise apparent from the context, should be broadly read to include not only visual identification, but may include additional characteristics such as weight, spectroscopy”, paragraph [0098], “physical attributes of the medicament, preferably a pill, tablet, or capsule”, paragraphs [0113]-[0114], “detected by sensing the weight of a container both before and after retrieval of a medicament, where a difference in weight is calculated and compared to a known medicament weight for the medicament in the container”. Also see, paragraph [0027], [0163]. The Examiner notes this detection of the medicine being dispensed (i.e., taken out of the container and placed on a delivery tray));
One of ordinary skill in the art before the effective filing date would have found it obvious to include detecting the type and amount of the medicine being taken out of the 
Lee and Berg may not explicitly teach (underlined below for clarity):
--wherein the medicine container comprises at least one subunit for holding the medicine,
--wherein a through hole through which laser light passes is provided […],
Terzini teaches wherein the medicine container comprises at least one subunit for holding the medicine (Terzini: Figure 3, paragraphs [0036]-[0037], “container 10 comprises a bottle having a regular, generally cylindrical cross section composed of walls 11 surrounding and concentric about longitudinal axis A and defining interior 12 into which a plurality of pharmaceuticals P (see FIG. 8) are”),
--wherein a through hole through which laser light passes is provided […] (Terzini: Figures 10-14, and paragraphs [0050]-[0052], “laser machine 440 peers into the top of container 10 through transparent window 54 in cap 50 and focuses on pharmaceutical P using autofocus device 430… system 1000 employs Ramon spectroscopy techniques to confirm that the content of container 10 is what is expected to be there”. Also see, paragraph [0035]),
One of ordinary skill in the art before the effective filing date would have found it obvious to use a hole through which a laser passes into a container with a subunit for holding medicine as taught by Terzini within the detecting the type and weight of the medicine in the container prior to dispensing the medicine as taught by Lee and Berg with the motivation of “reducing rates of medication errors” (Terzini: paragraphs [0004]-[0006]).
Lee, Berg and Terzini may not explicitly teach (underlined below for clarity):
at a bottom of each subunit, and
--wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole.
Clermount teaches wherein a through hole through which laser light passes is provided at a bottom of each subunit (Clermount: Figures 2, 12-15, paragraph [0012], “beam may be directed through the inlet of an integrating sphere and thence to the outlet of the integrating sphere through a window to impinge upon a solid sample, such as a pharmaceutical pill,”, paragraph [0047], “After exiting through the outlet opening 52, the beam 51 passes on the main beam path into a sample compartment enclosure 60”, paragraphs [0060]-[0062], “a central opening 188 which is positioned to fit over the outlet opening 93 so that the illuminating light can pass up through the outlet opening 93… As also illustrated in FIG. 14, a thin transparent window 191 extends over the flip panel 76 to support a tablet on its surface”. The Examiner notes the window/outlet is positioned below medication at the bottom of the subunit containing the medication), and
--wherein a size of the through hole is set according to a size of an actual shape of the medicine, ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole (Clermount: Figures 2, 12-15, paragraphs [0060]-[0062], “a central opening 188 which is positioned to fit over the outlet opening 93 so that the illuminating light can pass up through the outlet opening 93… The opening 188 in the shield 96 is sized and shaped to engage with the periphery of a tablet of a particular size and shape… the opening 188 may have a circular shape which is shaped to match the outer side periphery of a round tablet 190… The shape and size of the opening 188 is adapted to closely match the outer periphery of the tablet 190… As also illustrated in FIG. 14, a thin transparent window 191 extends over the flip panel 76 to support a tablet on its surface”. The Examiner notes that “ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole” is an intended use of the size of the hole that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the ensuring that a surface of the medicine is irradiated with the laser light through the through hole without dropping the medicine from the through hole).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a hole at the bottom of the medicine subunit and the shape of the hole is set according to a shape of the medicine as taught by Clermount within the detecting the type and weight of the medicine in the container prior to dispensing the medicine as taught by Lee, Berg and Terzini with the motivation of “to allow the maximum passage of light from the beam 90 to and through the tablet without interference” (paragraph [0061]).

Regarding (Previously presented) claim 17, Lee, Berg, Terzini and Clermount teaches the limitations of claim 16, and further teaches further comprising: outputting a second prompt in response to determining that more than two types of medicines are contained in each of at least one subunit of the medicine container (Lee: paragraphs [0073]-[0074], “if the data point 76 does not lie within the indicated range of a given signature profile 78, an alarm sequence of process block 82 may be entered. This alarm sequence may, for example, provide real time messages to appropriate individuals wirelessly to alert them of an error and/or may provide an alert to the healthcare practitioner 38 attending the patient… to provide an alerting tone or message… a comprehensive or unique signature for each given medicine and formulation… distinguish among medicines and variations and formulations likely to be confused or to result from tampering. The evaluation of different drugs may also make use of different dimensions of the signature space 77 based on their distinguishing capabilities of those dimensions. It is desirable that the signature space 77 include dimensions that are sensitive not only to medicine type but also medicine concentration so as to be able to detect dilutions and the like as well as total drug amount to detect diversions”. Also see, Berg: paragraphs [0058], [0113]. The Examiner interprets the alerts are provided for each judgement made by the system (i.e., this is a second prompt), as this is a more narrow judgement than the first prompt as this is a determination made when distinguishing multiple signatures).
The motivation to combine is the same as in claim 16, incorporated herein.

Regarding (Original) claim 18, Lee, Berg, Terzini and Clermount teaches the limitations of claim 16, and further teaches further comprising: outputting a third prompt information in response to determining that no medicine is taken out from the medicine container (Berg: paragraphs [0018]-[0020], “dispensing information is recorded or logged and stored in a memory for subsequent use… ensure that the proper medication was retrieved and loaded into the pre-dispense storage compartment and subsequently dispensed to a patient”, paragraph [0054], “the system may be configured to send a notification such as a voice or text message to a caregiver upon determining a missed dose or event”. Also see, paragraph [0022], [0072]).


Regarding (Currently Amended) claim 19, Lee, Berg, Terzini and Clermount teaches the limitations of claim 3, and further teaches the Raman analyzer comprises a laser device and a laser detecting device, wherein laser light emitted by the laser device is capable of being irradiated onto a surface of the medicine, and the laser detecting device is capable of receiving reflected laser light and obtaining the spectrum of the medicine (Lee: paragraph [0025], “The sensor may be a spectrometer. The spectrometer may be selected from the group consisting of: Raman spectrometers, surface enhanced Raman spectrometers”, paragraph [0062], “evaluate the medicine type and composition of the medicine. In one embodiment, the medicine signature detector 60 may be a compact Raman Spectrometer relying on Raman scattering of a laser projected through the N line 54 to a corresponding sensor”, paragraph [0064], “the medicine signature detector 60 may provide quantitative outputs that permit the development of a multivariable signature related to the medicine type and compounding (concentration, etc.) derived directly from the medicine… the signature may be a multipoint spectrum together with a weight value”. Also see, paragraphs [0065], [0069]-[0070], [0082]).
The motivation to combine is the same as in claim 3, incorporated herein.

Regarding (Currently Amended) claim 20, Lee, Berg, Terzini and Clermount teaches the limitations of claim 11, and further teaches wherein the processor is further configured to: transmit the prompting signal to an electronic device in communication with the medicine monitoring device, and receive medication information transmitted from the electronic device, wherein the medication information comprises at least medication time, a type and an amount of A network circuit for communicating with a remote electronic medical record system identifying a patient, prescribed drug, and prescription expiration for the prescribed drug may be provided… The output may be provided through the communication circuit to the remote electronic medical record system for recordation in the electronic medical record system”, paragraph [0060], “The processor 24 may also communicate with a wireless transceiver 45”. Also see, paragraphs [0011], [0022]-[0024]).
The motivation to combine is the same as in claim 1, incorporated herein.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. No. 2017/0255760 (hereafter “Lee”), U.S. Patent App. No. 2017/0132867 (hereafter “Berg”), U.S. Patent App. No. 2011/0146835 (hereafter “Terzini”) and U.S. Patent App. No. 2001/0035957 (hereafter “Clermount”) as applied to claim 8 above, and further in view of U.S. Patent No. 10,292,906 (hereafter “Gershoni”).

Regarding (Currently Amended) claim 9, Lee, Berg, Terzini and Clermount teaches the limitations of claim 8, and further teaches […] the processor is further configured to: determine, in response to detecting a weight of the medicine in the subunit to be zero after the take-out operation of the user, the type and the amount of the medicine taken out from the subunit according to a type of the medicine in the subunit which is detected before the take-out operation of the user, thereby determining the type and the amount of the medicine taken out from the medicine container (Lee: paragraph [0011], “compare the correct drug signature with the measured drug signature”, paragraph [0022], “provide an auditing both as to the chemical formulation of the medicine but also its amount (possibly a combination of concentration and weight)”, paragraph [0024], “detects errors in drug amount”, paragraph [0064], “the signature may be a multipoint spectrum together with a weight value”. Also see, paragraphs [0080], [0088]-[0090]; Berg: paragraph [0094], “weight change in the container upon picking an object, or single object weight sensed by the probe); estimate the inventory on-hand based upon a weight of objects in a container”, paragraphs [0113]-[0114], “Singulation may, in accordance with yet a further embodiment, be detected by sensing the weight of a container both before and after retrieval of a medicament, where a difference in weight is calculated and compared to a known medicament weight for the medicament in the container, and singulation is confirmed when the weight is within the range of a single medicament”. Also see, Berg: paragraphs [0007], [0020]).
Lee, Berg, Terzini and Clermount may not explicitly teach (underlined below for clarity):
--wherein each subunit is configured to allow only one tablet of medicine to be placed, 
Gershoni teaches wherein each subunit is configured to allow only one tablet of medicine to be placed (Gershoni: Column 1, lines 45-60, “packages permit the handling of only a single dose of medicine at a time… Each blister is open to a reverse surface of the sheet and serves as a separate compartment. A single pill is deposited in each compartment”),
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a compartment with a single pill as taught by Gershoni with the subunits of the dispenser allowing analysis of type and amount of medicine as taught by Lee, Berg, Terzini and Clermount with the motivation of preventing errors in handling of multiple medications in dispensing of medication (Lee: paragraphs [0002]-[0005]).

Response to Arguments
Applicant’s arguments filed on 17 November 2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 17 November 2020.

Rejections under 35 U.S.C. § 112
Regarding the rejection of claims 1-13 and 19-20, the rejection has been removed in view of the amendments to the independent claim, and the removal of the 112(f) interpretation of the various circuits.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
the Raman analyzer is used to detect the spectrum of the medicine a11d the processor is used to compare the detected spectrum of the medicine with a spectrum of a plurality of medicines stored in a memory in advance to determine a detected type of the medicine, and the weight meter is used to detect weight of the medicine and the processor is used to determine a detected amount of the medicine by using the detected weight of the medicine and a tablet weight of a plurality of medicines stored in the memory in advance. Therefore, the amended claim 1 does not cover a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) and is compliant with 35 U.S.C 101.

The Examiner respectfully disagrees.

	Therefore as the claimed additional elements are simply generic hardware components to apply the abstract idea, or insignificant extra-solution activity and/or used to generally link the abstract idea to a particular technological environment. The claim does not recite a practical application of the abstract idea and/or significantly more.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered the applicant’s arguments; however the arguments are not persuasive in view of the new grounds of rejection as necessitated by amendment. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
Applicant respectfully submits that the amended claim 1 is patentable over Lee, Berg and Gershino, because the cited references, alone or in combination, do not disclose, teach or suggest each and every element of claim 1… Lee does not disclose or suggest that the through hole through which the laser light pa5ses is provided at the bottom of each subunit as recited in the amended claim 1 let alone the size of the through hole is set according to the size of an actual shape of the medicine, ensuring that the surface of the ,

The Examiner respectfully disagrees.
	It is respectfully submitted in the amended claim is now taught by the new grounds of rejection of the combination of Lee, Berg, Terzini and Clermount respectively. In particular Terzini and Clermount in combination teaches the hole at the bottom of the container and the shape corresponding to the medicine and would be obvious to combine within the system of Lee. Therefore Applicant’s argument is moot in view of the new grounds of rejection.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E LEE whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 8-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626